Citation Nr: 0733583	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  01-00 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for a cervicothoracic 
spine disability, currently evaluated as 40 percent 
disabling.  

2.  Entitlement to service connection for status post 
laminectomy and diskectomy of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to April 
1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2000 and July 2004 rating decisions 
of the Reno, Nevada, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the September 2000 rating decision, 
the RO continued the 40 percent evaluation for a 
cervicothoracic spine disability, and denied service 
connection for status post laminectomy and diskectomy of the 
lumbar spine in the July 2004 rating decision.  

In a May 2001 decision, the Board denied an increased rating 
in excess of 40 percent for the veteran's cervicothoracic 
spine disability.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans' Claims 
(Court).  Pursuant to an August 2002 joint remand, the Court 
vacated the May 2001 Board decision and remanded the appeal 
to the Board for additional development and readjudication 
consistent with the directives contained therein.  In 
December 2003 and October 2005, the Board remanded the claims 
for additional development and adjudicative action.  The case 
has been returned to the Board for further appellate review.

Regarding the service connection claim, it is noted that in 
the December 2003 remand, the Board pointed out that it was 
unclear if the veteran's low back disability claim had been 
the subject of direct RO adjudication and if so, that it 
appeared as though the veteran had not been notified of the 
adverse determination.  The matter was referred to the RO for 
the appropriate action.  Review of the record then reveals 
that the RO denied the veteran's service connection claim in 
its July 2004 rating decision because evidence submitted on 
behalf of the veteran was not new and material.  However, in 
the October 2005 remand, the issue on appeal was phrased for 
de novo review.  In addition, in the January 2006 statement 
of case the issue was phrased for de novo review, while it 
appears as though the determination was based on a finality 
review.  Given the foregoing procedural development in this 
case and in order to ensure complete fairness to the veteran, 
this Board will review the veteran's claim of entitlement to 
service connection for status post laminectomy and diskectomy 
of the lumbar spine on a de novo basis (i.e., complete 
service connection review) and not on a finality basis (i.e., 
as a new and material evidence claim).  As such the issue 
before the Board is as listed on the title page.

In June 2007, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript is of record.  During the hearing, the veteran 
requested a 60-day hold on the case so that additional 
medical evidence could be submitted.  As of this date, no 
additional medical evidence has been submitted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Regrettably, the record as it stands is currently inadequate 
for the purpose of rendering a fully informed decision as to 
the claims of increased rating for a cervicothoracic spine 
disability and service connection for status post laminectomy 
and diskectomy of the lumbar spine.  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

The veteran asserts during the June 2007 hearing that his 
current symptoms have worsened since the last VA examination 
for his service-connected cervicothoracic spine disability.  
A review of the claims file reveals that the veteran was last 
afforded a VA examination for his service-connected 
disability in February 2004.  The Board finds that further 
examination is required so that the decision is based on a 
record that contains a current examination.  An examination 
too remote for rating purposes cannot be considered 
"contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).  

Therefore, the veteran should undergo a VA examination to 
obtain findings specific to the rating criteria for an 
increased evaluation for his cervical thoracic spine 
disability.  The examination should include a review of the 
veteran's claims file and past clinical history, with 
particular attention to the severity of present 
symptomatology, as well as any significant pertinent interval 
medical history since his examination in February 2004.  Any 
additional relevant records of VA or private treatment that 
are not currently of record should be obtained and associated 
with the claims file.  

In regards to the veteran's claim of service connection for 
status post laminectomy and diskectomy of the lumbar spine, 
the veteran asserts during the June 2007 hearing that his 
lumbar spine disability is attributable to his active 
service.  

Service medical records reflect complaints and treatment for 
a back condition.  A January 1974 sick call note states that 
the veteran complained of pain in his back three times a day.  
Follow-up treatment in February 1974 notes continuing back 
problems and the veteran was prescribed medication and given 
a heat pad to alleviate his back pain.  In May 1974, the 
veteran complained again of recurrent pain with radiation to 
the lower back.  Examination of the back revealed slight 
scoliosis with full range of motion.  He was diagnosed with 
back pain and thoracic scoliosis.  The veteran returned to 
sick call in July 1974 for back pain in the high back, neck, 
and scapula.  The examiner diagnosed the veteran with mild 
tenderness of the paraspinal muscle and back sprain.  The 
sick call note states that the veteran was prescribed 
medication for pain, and requested to return in two weeks for 
orthopedic observation.  The veteran returned less than a 
week later in July 1974, and it was noted that the veteran 
received little relief of back pain with the prescribed 
medication.  He continued to experience pain in his back in 
August 1974, which required him to be placed on bedrest for 
one week with evaluation by an orthopedic surgeon for 
potential profiling for convalescence leave.  August 1974 x-
rays revealed chronic ligamentous strain in the mid thoracic 
area and lumbar spine strain.  

Post service treatment records reflect continuing complaints 
and treatment for a lumbar spine disability.  The Board notes 
that in October 1978, the veteran fell on a piece of plywood 
while working.  Two myelograms and surgery were performed on 
a disc defect in October 1978 and January 1979.  More recent 
post service treatment records reflect a diagnosis of failed 
laminectomy syndrome of the lower back.  

Under the Veterans Claims Assistance of 2000, the Board finds 
that the veteran meets the criteria for a medical examination 
to clarify both the nature and etiology of his claimed 
disability.  See 38 U.S.C.A. § 5103A (West 2002).  There 
remains some question as to whether the veteran's current 
lumbar disability was incurred in service or due to his work-
related accident.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Accordingly, further development of the evidence 
will be undertaken prior to our final adjudication of the 
veteran's claim for service connection.  Therefore, in order 
to give the veteran every consideration with respect to the 
present appeal and to ensure due process, it is the Board's 
opinion that further development is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and obtain the 
names and addresses of all medical care 
providers who have provided recent 
treatment for his back disabilities.  
After the veteran has signed the 
appropriate releases, those records which 
are not already in the claims folder 
should be obtained.  Specifically, the RO 
should obtain all outstanding pertinent 
medical records, to include (but not 
limited to) records from the Las Vegas VA 
Medical Center.  All attempts to procure 
records should be documented in the file.  
If the records identified by the veteran 
cannot be obtained, a notation to that 
effect should be inserted in the file.  
The veteran is to be notified of 
unsuccessful efforts in this regard, in 
order that he may be provided the 
opportunity to obtain and submit those 
records.  

2.  Arrange for the veteran to undergo an 
examination to determine the nature and 
severity of impairment from the veteran's 
service-connected cervical thoracic spine 
disability.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  All indicated tests should 
be completed.  The examiner's report 
should set forth range of motion studies, 
and the examiner should identify an 
objective evidence of pain.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  

3.  Arrange for the veteran to undergo an 
examination to determine whether there is 
a causal nexus between his lumbar spine 
disorder and his active military service.  
The claims file must be made available to 
the examiner for review, and the 
examination report should reflect that 
such review has been accomplished.  All 
appropriate testing should be conducted, 
and all pertinent lumbar spine 
disabilities found to be present should 
be diagnosed.  The examiner must provide 
an opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) the 
lumbar spine disability had its origin in 
service or is in any way related to the 
veteran's active service.  

4.  Thereafter, the issues on appeal 
should be readjudicated, including a de 
novo adjudication of the issue of 
entitlement to service connection for 
status post laminectomy and diskectomy of 
the lumbar spine.  If the benefits sought 
on appeal are not granted, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate time 
period within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

